Citation Nr: 0729881	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-06 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a compression fracture, 
T12, claimed as a weak back, to include service connection on 
the basis of aggravation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from August 1969 to March 
1970.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision prepared in 
November 2004 and issued to the veteran in December 2004 by 
the Department of Veterans affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the claim on appeal.  
The veteran perfected substantive appeal in February 2006, 
after the RO issued a January 2006 statement of the case.   
 
The veteran requested a hearing before the Board.  The 
requested Travel Board hearing was conducted in May 2007 
before the undersigned.  The record was held open for a 
period of 60 days, but the veteran did not submit additional 
evidence.  The period the record was to be held open has 
expired, and appellate review may proceed.  


FINDINGS OF FACT

1.  A compression fracture of T12 was diagnosed prior to the 
veteran's service induction, and is noted at the time of 
examination for induction.

2.  The veteran was discharged due to back pain, diagnosed as 
residuals of the T12 compression fracture.

3.  The veteran underwent discectomy at L4-L5 a few years 
after his service discharge, but there is no evidence that he 
was treated for back pain at T12 until more than 30 years had 
elapsed after his service discharge. 


CONCLUSION OF LAW

The criteria for service connection for a compression 
fracture, T12, claimed as a weak back, to include on the 
basis of aggravation, have not been met.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a compression 
fracture, T12.  He acknowledges that he injured his back 
prior to service, although he contends that he had only a 
back strain, not a fracture, and contends that the rigors of 
basic training aggravated and increased his back disability, 
requiring surgery only a few years after service.

Duties to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO issued to the veteran in August 2004.  
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim for service connection; (2) informing the veteran 
about the information and evidence VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) specifically advising the 
veteran to submit any evidence in his possession that 
pertained to his claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, such notice is moot as to the 
claim for service connection which is denied in this 
decision, because, since the claim has been denied, no 
disability rating or effective date for service connection 
will be assigned.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records and some VA outpatient treatment records were 
obtained.  The veteran submitted some private clinical 
records, and identified additional records.  The RO sought 
records from each provider identified by the veteran.  The 
veteran testified at a hearing before the Board.  The record 
establishes that no other evidence is required to address the 
issue on appeal.  The evidence also establishes that VA 
examination is not required to adjudicate the claim on 
appeal.  As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

The duties to assist and notify the veteran have been met, 
and appellate review may proceed.  

Criteria governing entitlement to service connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  

A veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled into service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111.  In this case, 
the veteran provided a history of prior injury to his back.  
Clinical records dated in July 1969, prior to the veteran's 
induction, disclose that the veteran incurred a compression 
fracture of T12 in February 1969.  This diagnosis was noted 
in the veteran's August 1969 examination for induction.  
Thus, no presumption of soundness applies to the veteran's 
claim for service connection for a back disorder at T12. 

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In order for a claim to be granted on the basis of 
aggravation of a pre-existing disorder, there must be 
competent evidence of current disability (established by 
medical diagnosis); of aggravation of a disease or injury in 
service (established by lay or medical evidence); and of a 
nexus between the aggravation in service and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.



Facts and analysis

In this case, the veteran began to complain of back pain in 
service in October 1969.  Radiologic examination remained 
consistent with the veteran's history of compression fracture 
at T12.  In November 1969, the veteran complained of a sore 
back.  In January 1970, he complained of backache.  In 
February 1970, he complained of constant backache, and was 
referred for Medical Board evaluation.  Examination of the 
back disclosed that the veteran had a slight increase in 
dorsal kyphosis and had tenderness at the dorsolumbar 
junction.  Radiologic examination confirmed the 40 percent 
compression fracture, and the veteran was found unfit for 
duty.  He was discharged in early March 1970.  

Post-service clinical records from Patrick J. Brandner, MD, 
the veteran provided a history of having had a discectomy at 
L4-5 in 1976.  The veteran had been treated for back pain by 
Dr. Brandner in 1982 for back pain with radiation into the 
left leg.  Radiologic examination disclosed degenerative 
changes at L4-5, and retrolisthesis of L5 on S1, with 
sclerosis of the facets.  The veteran underwent a CT 
(computed tomography) scan in 1987, which disclosed a focal 
herniation at L4-5 on the left.

VA outpatient treatment records dated in October 2004 reflect 
that the veteran complained of back pain.  He stated that 
this back pain was not the low back pain he had experienced 
intermittently for the last 20 years, but seemed higher up.  
There was a soft tissue mass at L1.  Magnetic resonance 
imaging (MRI) disclosed a hemangioma at T12 and multi-level 
spondylosis.  December 2004 through May 2007 treatment notes 
disclose that the veteran did not again seek treatment for 
back pain in the thoracic area or at T12.  

During his hearing, the veteran testified that he did not 
recall any specific injury to his back during boot camp.  
Rather, he testified, the drilling and repetitive working out 
seemed to cause back pain.  The veteran testified that he did 
not seek treatment for back pain soon after service, but that 
the back pain surfaced soon after he started working.  He 
testified that he first had surgery on his back, then 
cortisone shots.  The veteran testified as to his belief that 
there was nothing wrong with his back when he entered 
service, as he had to get a document stating that the was 
fine before he enlisted.  The veteran identified the 
physician who treated him proximate to service, and indicated 
that he had attempted to locate that physician to return to 
him for care, but was unable to locate him.  

The evidence establishes that, although the veteran believed 
he was fine when he entered service, in fact, radiologic 
examinations still disclosed the 40 percent compression 
fracture at T12.  While the veteran is competent to testify 
as to whether he was experiencing back pain or not, his 
testimony is not sufficient to establish the diagnosis, and 
the persuasive weight and probative value of the veteran's 
statement as to his beliefs about his diagnosis cannot 
overcome the weight of the competent medical evidence, which 
establishes that the veteran had a pre-existing injury at 
T12. 

 The evidence establishes that the veteran's T12 compression 
fracture became symptomatic in service.  However, the 
radiologic examinations in service establish that there was 
no change in the appearance of T12 during the veteran's 
service.  Those radiologic examinations disclose no 
progression of the fracture pathology.  Because those 
radiologic examinations disclose no progression of the 
fracture pathology, there is persuasive medical evidence that 
there was no increase in the underlying pathology during the 
veteran's service.  Jensen, supra.  Such evidence is required 
to establish in-service aggravation.

Moreover, the post-service evidence establishes that, 
although the veteran was treated for back pain within about 
five years following his service discharge, he was treated 
for pain at L4-L5, not pain at T12.  However, again, while 
the veteran is competent to testify that he had back pain 
following service, he is not competent to establish why he 
had the back pain, as pathology underlying back pain is not a 
disorder which is observable by a lay person.  See Jandreau 
v. Nicholson, --- F.3d ----, No.2007-7029 (Fed. Cir. July 3, 
2007).  

The Board finds it significant that, when the veteran sought 
VA treatment for pain at T12-L1 in October 2004, he noted 
that the pain was in a different area, which he described as 
"higher" than his usual back pain.  The clinical records 
reflect that a hemangioma, not a spinal problem, was 
diagnosed in October 2004.  For purposes of information only, 
the Board notes that a hemangioma is a proliferation of blood 
vessels.  Stedman's Medical Dictionary 795 (27th ed. 2000).  

Although the veteran was treated for back pain following 
service, the evidence establishes that the post-service back 
pain was at L4-L5, not at T12, the location of the veteran's 
pain during service.  As the veteran's post-service treatment 
was not at T12, the evidence establishes that the increase in 
symptomatolgy of the pre-existing injury at T12 during 
service was temporary, and resolved.  Moreover, the post-
service clinical evidence establishes that the veteran has 
not been treated for back pain at T12 since his service.  
Although he did have an episode of pain and a "lump" in 
that area, a hemangioma, not a manifestation of the T12 
compression fracture, was found to be the cause of the 
veteran's pain.

A temporary exacerbation of a pre-existing disorder does not 
meet the definition of aggravation.  38 C.F.R. § 3.306.  In 
order to establish that a pre-existing disorder was 
aggravated during service, the disability due to the pre-
existing disorder must be shown to have permanently increased 
in service, on the basis of manifestations of the disability 
subsequent to service.  Id.; Hunt, supra.  

As the veteran does not currently require treatment for a 
compression fracture at T12, and has not been treated for 
that fracture since service, the preponderance of the 
evidence is overwhelmingly against a finding that the pre-
existing T12 fracture was aggravated in service, other than 
on a temporary basis.  However, service connection for such a 
temporary exacerbation is not authorized.  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  




ORDER

The appeal for service connection for a compression fracture, 
T12, to include service connection on the basis of 
aggravation, is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


